Citation Nr: 1454411	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right elbow disorder (claimed at right arm disorder), to include as secondary to service-connected right shoulder disability.

2.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1990 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of that hearing is of record.   Additional evidence was received by the Board in March 2013.  In a March 2013 letter, the Veteran, through his representative, waived RO jurisdiction of such evidence.

The issue of entitlement to service connection for a right shoulder disorder, to include as secondary to service connected right shoulder disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed PTSD with depression and anxiety is the result of in-service stressor events.



CONCLUSION OF LAW

PTSD with depression and anxiety was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has an acquired psychiatric disorder resulting from his active service.  Specifically, he argues that he suffers from PTSD due to in-service stressors.  He describes serving in a hostile environment where he was in fear of his life from enemy attack.  He also recalls an instance where he was involved in a search and rescue mission, and he was present when the body of the service member was recovered.  

In support of his appeal, the Veteran provided a statement from W.S.H., who served with the Veteran.  W.S.H. recalled that the Veteran participated in the search mission.  Photos of the recovered body were included.  Coupled with the fact that personnel records show that the Veteran was trained in search and rescue operations and his credible testimony, the Board finds that there is sufficient evidence of the claimed in-service stressors.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At a February 2011 VA examination, after reviewing the record, conducting a thorough examination, and interviewing the Veteran, the examiner reported that the Veteran met the criteria for a diagnosis of PTSD.  The examiner also diagnosed the Veteran with depressive disorder and anxiety disorder.  The examiner opined that the Veteran's PTSD was linked to his involvement of a body recovery at sea.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  As discussed above, each criterion necessary for the grant of service connection for PTSD has been established.  The Board finds that entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that he has developed a right elbow disorder secondary to his service connected right shoulder disability. 

The Veteran was afforded a VA examination in August 2010 for his right shoulder and elbow.  He was diagnosed with right elbow residual epicondylitis which began during civilian work.  The examiner opined that the Veteran's right elbow disorder is less likely as not caused by or a result of the Veteran's right shoulder disorder.  However, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  See 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Unfortunately, the August 2010 opinion did not specifically state whether or not the Veteran's service connected right shoulder disability may have aggravated any right elbow disorder.  The Court has made it clear that any opinion that does not address the possibility of aggravation is inadequate.  Therefore, the examination report must be returned to the examiner who conducted the August 2010 examination in order to obtain an addendum.  If unavailable, the Veteran must be scheduled for a new examination.

While on Remand, updated VA treatment records should be obtained and added to the claims file.
Accordingly, the case is REMANDED for the following action:

1. Obtain all VA inpatient and outpatient treatment records since July 2012.

2. Return the claim folder to the examiner who conducted the August 2010 VA examination.  The examiner should be requested to review the report of this examination.  Then, the examiner should attempt to provide the following opinions:

a. Is it as likely as not that the Veteran's right elbow disorder was aggravated (increased in severity beyond natural progression) by his service connected right shoulder disability?  If so, describe the extent of the aggravation as compared to the baseline disability, if possible.

b. Is it as likely as not that any current right elbow disorder was incurred in or aggravated (increased in severity beyond natural progression) by active service?

c. Is it as likely as not that any current right elbow disorder was incurred due to or aggravated by his service connected right shoulder disability.  If aggravation is discovered, describe the extent of the aggravation as compared to the baseline disability, if possible.

The reasons and bases for all opinions must be provided.  If the examiner finds that they are unable to provide any portion of the requested opinions without resorting to speculation, the reasons and bases for this opinion should be provided, and any missing evidence that may enable the examiner to provide the requested opinion should be identified.

If the examiner that conducted the August 2010 examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


